Broyles, C. J.
The petition, as finally amended and as in part deleted by special demurrers which were sustained (the judgment upon such demurrers not being excepted to), did not set out a cause of action; and as the last amendment to the petition did not conform to the previous ruling, not excepted to, stipulating that unless the petition, within a specified time, should be so amended as to meet specified rulings on the demurrers, the case would stand dismissed, the court did not err in striking the amendment and dismissing the ease.

Judgment affirmed.


Lulce, J., concurs. Bloodworth, J., absent on account of illness.